Richardson, C. J.,
delivered the opinion of the court.
Where a party has been usually and commonly called and known by several names, he may be lawfully arrested by any name by which he has been usually known.
But it. is well settled, that he who causes another to be arrested by a wrong name is a trespasser, even if the process was intended to be against the person actually arrested. 2 Strange 1218, Crawford vs. Snatchwell; 6 D. & E. 234, Cole vs. Hindson; 8 East 328, Shadgett vs. Clipson; I B. & A. 647, Morgans vs. Bridges; 2 Taunton 399 & 401, Wilkes vs. Lerck, & Ahitbol vs. Beneditte; 1 Marshall 75, The King vs. the Sheriff.

Judgment on tlie verdict.